Citation Nr: 1725963	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral leg condition, to include as due to herbicide exposure.

2.  Entitlement to service connection for rash around scrotum, to include as due to herbicide exposure.

3.  Entitlement to service connection for liver condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for itching between toes, to include as due to herbicide exposure.

5.  Entitlement to service connection for shortness of breath, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1966.  He served in the Reserve from October 1962 to April 1963.

He died in June 2016; the Appellant in this case is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) in April 2017.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

During his lifetime, the Veteran contended that his claimed disabilities were a result of exposure to Agent Orange while he was stationed in France during the Vietnam era.  Specifically, the Veteran stated that while he was in service, he had to inventory a bunker full of Agent Orange barrels and he stepped in it.  He also claimed that Agent Orange was sprayed on the railroad tracks to keep vegetation from growing.  

However, a February 2009 Defense Personnel Records Information Retrieval System (DPRIS) response verified that the Veteran did not have exposure to herbicides while in service.  Therefore, the question remains whether the Veteran is entitled to service connection for a bilateral leg condition, rash around scrotum, liver condition, itching between toes, and shortness of breath.

The Board finds that additional development is needed prior to adjudication of the claims.  The Veteran was not afforded a VA examination or medical opinion during his lifetime for his claims for service connection.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for the above-captioned disabilities during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disabilities may be associated with an in service disease, injury or event.  See e.g., October 2008 Private Treatment Record (Veteran claiming leg pain due to Agent Orange exposure); August 2009 VA Treatment Record (Veteran claiming "skin problems" since service); August 2003 Treatment Record (Veteran contends difficulty breathing in service).  As such, the Board finds it necessary to remand this issue to obtain a VA opinion to determine the nature of the Veteran's bilateral leg condition, rash around scrotum, liver condition, itching between toes, and shortness of breath.  McLendon, 20 Vet. App. at 79.

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

2.  Obtain an opinion from a clinician to determine the nature and etiology of the Veteran's bilateral leg condition, rash on scrotum, liver condition, itching between toes, and shortness of breath.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer all of the following questions completely:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral leg condition was causally related to active military service?

b)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's rash on scrotum was causally related to active military service?

c)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's liver condition was causally related to active military service? 

d)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's itching between toes was causally related to active military service?

e)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's shortness of breath was causally related to active military service?

f)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral leg condition, rash on scrotum, liver condition, itching between toes, or shortness of breath were caused or aggravated by any of the Veteran's service-connected disabilities (as listed in a December 2012 rating decision)?

A complete rationale for any opinion provided is requested.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Appellant's claim in light of all the evidence of record.  

If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

